[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO DISMISS CT Page 1812
The plaintiff instituted the present action against Anatoly Kulianin, and others, purporting to obtain jurisdiction over Anatoly Kulianin by virtue of abode service at 196 Mona Terrace, Fairfield, Connecticut. The defendant  Kulianin has moved to dismiss the action against him on the grounds that he did not maintain a usual place of abode at the Mona Terrace address on the date of the service on September 11, 1992.
After an evidentiary hearing, the court finds that the defendant Kulianin moved to the State of Arizona in April of 1992 and obtained a California driving license prior to the date of the service. The court finds that the defendant Kulianin did not maintain, on the date of the service, a usual place of abode in the State of Connecticut as that phrase is used within the meaning of our statutes. See such cases as Polanski v. Holloran, 36 Conn. Sup. 335
(1980); Collins v. Schultz, 34 Conn. Sup. 501 (1976).
Accordingly the motion to dismiss filed by defendant Kulianin is hereby granted.
RUSH, J.